 


113 HR 2405 IH: Firearm Recidivist Sentencing Act of 2013
U.S. House of Representatives
2013-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2405 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2013 
Mr. Scott of Virginia introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend chapter 44 of title 18, United States Code, to clarify the circumstances under which the enhanced penalty provisions for subsequent convictions apply. 
 
 
1.Short titleThis Act may be cited as the Firearm Recidivist Sentencing Act of 2013. 
2.Amendments to enhanced penalties provisionsSection 924(c) of title 18, United States Code, is amended— 
(1)in paragraph (1)— 
(A)in subparagraph (A), by striking Except to the extent that a greater minimum sentence is otherwise provided by this subsection or by any other provision of law, any and inserting Any; 
(B)in each of subparagraphs (A) through (C), by striking less each place it appears and inserting more; and 
(C)in subparagraph (C)— 
(i)by striking In the case of a second or subsequent conviction under this subsection and inserting If a person is convicted under this subsection after a prior conviction under this subsection has become final; and 
(ii)by striking imprisonment and inserting a term of imprisonment for any term of years or; 
(2)in paragraph (5)— 
(A)in subparagraph (A), by striking less and inserting more; and 
(B)in subparagraph (B)(i), by striking punished by death or; and 
(3)by adding at the end the following: 
 
(6)The provisions of section 411 of the Controlled Substances Act (21 U.S.C. 851), other than subsections (a)(2) and (e) of such section, as in effect on the date of the enactment of this paragraph, shall apply to sentencing for convictions under this subsection in the same manner in which such provisions apply to sentencing for offenses under part D of title II of such Act.. 
 
